Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is considered allowable because the prior art fails to disclose, “a transmission mechanism configured to be switchable between a transmission state in which a driving force from the motor is transmitted to the driving gear and a disconnection state in which the transmission is disconnected; and an operating member comprising a manual gear configured to transmit a manual operating force to the driving gear, wherein, when the operating member is not operated, the transmission mechanism is set to the transmission state, and the manual gear is disconnected from the driving gear, and wherein, when the operation member is operated, the operating member switches the transmission mechanism from the transmission state to the disconnection state, and the manual gear is coupled to the driving gear” in combination with the remaining claim language.  Note that all of US 2019/0352827, US 2019/0352826 and US 2019/0352825 disclose a needle plate fixing portion, a needle plate, a sewing machine body, a driving gear, a motor (including shaft), and a motor gear as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732